                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          DOCKET NO. 3:19-cv-00546-FDW-DSC


 FELICIA    CUNNINGHAM                      and )
 ERWINETTE PEREZ SANTOS,                        )
                                                )
         Plaintiffs,                            )
                                                )
 vs.                                            )                        ORDER
                                                )
 FOLGER AUTOMOTIVE,                LLC,     dba )
 Williams Buick GMC,                            )
                                                )
         Defendant.                             )



       THIS MATTER is before the Court, sua sponte, concerning the status of this case. On

January 7, 2020, counsel for all parties jointly confirmed via email to Chambers of the undersigned

that the parties have reached an agreement to resolve all issues in this case and “finalized the

settlement details.” In light of the impending date for trial in this matter, the Court hereby orders

this matter to be DISMISSED without prejudice to the right of any party to reopen the case if the

settlement is not consummated within twenty-eight (28) days.

       IT IS SO ORDERED.


                                   Signed: January 7, 2021




       Case 3:19-cv-00546-FDW-DSC Document 22 Filed 01/07/21 Page 1 of 2
Case 3:19-cv-00546-FDW-DSC Document 22 Filed 01/07/21 Page 2 of 2
